Exhibit 10.6

CREDIT AGREEMENT




THIS CREDIT AGREEMENT (this "Agreement") is entered into as of February 1, 2018,
by and among the Ironclad Encryption Corporation, a Delaware corporation (the
"Borrower") and Layer 3 Communications, a Georgia company ("Lender"). (redacted)




Basic Terms:

Amount:  up to $500,000

Term:  2 years (renewable)

Interest:  8.5% paid annually

Collateral:  500,000 shares of IRNC common stock (current market value:
$1,500,000)

Guarantor:  J.D. McGraw “Borrower’s president”




RECITALS




Borrower has requested that Lender extend and/or continue credit to Borrower as
described below, and Lender has agreed to provide such credit to Borrower on the
terms and conditions contained herein.




NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Lender and Borrower hereby agree as follows:




ARTICLE I

CREDIT TERMS




SECTION 1.1

Term Loan Commitment.  Subject to the terms and conditions of this Agreement and
the other Loan Documents (as defined herein), Lender hereby agrees to make
advances to Borrower from time to time up to and including March 1, 2020, not to
exceed the aggregate principal amount of Five Hundred Thousand Dollars
($500,000.00) (the "Term Commitment") (said maximum amount shall be referred to
herein as the "Maximum Term Commitment Amount").




SECTION 1.2

Use of Proceeds.  The available proceeds of the Term Commitment shall be used
only for payments directly related to (redacted).




SECTION 1.3

Limitations on Borrowings.  Notwithstanding any other provision of this
Agreement, Lender shall have no obligation to make any Advance to the extent
that it would result in, or if at the time of the proposed Advance there exists,
an Over-Advance Condition.  As used in this





--------------------------------------------------------------------------------

Agreement, the term "Over-Advance Condition" shall mean the existence of any of
the following conditions:  (a) the outstanding principal under the Term
Commitment exceeds the Maximum Term Commitment Amount, If, at any time, an
Over-Advance Condition exists, then Borrower shall immediately upon demand by
Lender, prepay the outstanding principal balance of the Term Commitment in an
amount sufficient to cure such Over-Advance Condition (each such prepayment may
be referred to hereinafter as a "Mandatory Over-Advance Prepayment").




SECTION 1.4

Borrowing and Repayment.  Subject to all the limitations, terms and conditions
contained herein, Borrower may from time to time during the period in which
Lender will make Advances under the Term Commitment borrow and partially or
wholly repay its outstanding borrowings prior to the maturity date without
penalty.




SECTION 1.5

Maturity Date.  The outstanding principal and any accrued but unpaid interest
under the Term Commitment shall be due and payable in full on March 1, 2020.




SECTION 1.6

Advances.  Each Borrower request for, and each Borrower acceptance of, any
Advance (or the benefits thereof) under the Term Commitment shall be deemed a
representation and warranty by Borrower to Lender hereunder that all of the
representations and warranties of Borrower set forth in this Agreement and each
other Loan Document are true as of the date of such request or acceptance and as
of the date of such Advance and that no Event of Default, and no condition,
event or act which with the giving of notice or the passage of time or both
would constitute such an Event of Default, has occurred and is continuing to
exist.  Borrower shall submit an Advance Request to Lender on the form provided
in Exhibit A.  Lender shall fund each Advance Request within two (2) business
days following the submission of each request.




SECTION 1.7  Loan Fee.  Borrower shall pay Lender a loan transaction fee of two
percent (2%) on each Advance.  This fee will be deducted immediately from the
proceeds of the Advance prior to funds being deposited in Borrower’s account.




SECTION 1.8

Extension Options.  As of the Maturity Date, the Borrower may request that the
Lender agree to renew the Term Commitments made hereunder for an additional term
of twenty-four (24) months, with increases in the Term Commitments and payment
terms that are acceptable to the Lender in its sole discretion.




ARTICLE II

INTEREST/FEES




SECTION 2. 1

Interest.  Simple interest will accrue on the outstanding principal balance at a
rate equal to eight and one half percent (8.5%) per annum, computed on the basis
of the actual number of days elapsed and a year of 365 days from the date of the
Advance until the outstanding principal amount and all interest accrued thereon
are paid.  Interest will be paid to the Lender annually no later





--------------------------------------------------------------------------------

than the first (1st) day of March 2019 and 2020.  All interest will be paid in
cash.




ARTICLE III

COLLATERAL




SECTION 3.1

Collateral.  In consideration of Lender's extension of credit to Borrower, and
as security therefor, Borrower agrees that the Lender is to receive the
following collateral:  500,000 shares of IRNC common stock.  The current value,
as of January 31, 2018, of each share of stock is approximately $3.00, valuing
Borrower’s collateral at $1,500,000.  The stock shall be held and reserved as
collateral for Layer 3 Communications by Columbia Stock Transfer of Post Falls,
Idaho.  In the event that the Lender is required to exercise its right to the
collateral, it shall be dispersed on the ratio of one (1) share of stock for
every one (1) dollar of principle, interest, penalties and fees owed to the
Lender on the date of exercise.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES




Borrower makes the following representations and warranties to Lender, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Lender subject to
this Agreement.




SECTION 4.1

 Legal Status; Insurable Interest.  Borrower is qualified or licensed to do
business in all jurisdictions in which such qualification or licensing is
required for Borrower's professional and/or other business activities or in all
jurisdictions in which the failure to so qualify or to be so licensed could have
a material adverse effect on Borrower.  Borrower has an insurable interest in
the life of the Insured.




SECTION 4.2

 Authorization and Validity.  This Agreement and each contract, instrument and
other document required hereby or at any time delivered to Lender in connection
herewith have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.




SECTION 4.3

 Litigation and Other Legal Proceedings.  There are no pending, or to the best
of Borrower's knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower or any Loan Document other than
those disclosed by Borrower to Lender in writing prior to the date hereof.





--------------------------------------------------------------------------------




SECTION 4.4

 Correctness of Financial Statements.  All annual financial statements of
Borrower, and all interim financial statements prepared since the date of such
annual financial statements, which have been delivered by Borrower to Lender
prior to the date hereof, (a) are true, complete and correct and present fairly
the financial condition of Borrower, and (b) disclose all liabilities of
Borrower, whether liquidated or unliquidated, fixed or contingent.  Since the
dates of such financial statements there has been no material adverse change in
the financial condition of Borrower, nor has Borrower mortgaged, pledged,
granted a security interest in or otherwise encumbered any of Borrower's assets
or properties except in favor of Lender or as otherwise permitted by Lender in
writing.




SECTION 4.5

 Income Tax Returns.  Borrower has no knowledge of any pending assessments or
adjustments of, or penalties with respect to, Borrower's income tax payable with
respect to any year.




SECTION 4.6

 No Subordination.  There is no agreement, indenture, contract or instrument to
which Borrower is a party or by which Borrower may be bound that requires the
subordination in right of payment of any of Borrower's obligations subject to
this Agreement to any other obligation of Borrower.




SECTION 4.7

 Other Obligations.  Borrower is not in default on any obligation for borrowed
money, any purchase money obligation or any other material lease, commitment,
contract, instrument or obligation.




SECTION 4.8

 Governmental Consents.  The execution, delivery and performance by Borrower of
the Loan Documents and the consummation of the transactions contemplated by the
Loan Documents, in each case, to the extent to which Borrower is a party
thereto, do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any governmental authority.




ARTICLE V

CONDITIONS TO EXTENSION OF CREDIT




The obligation of Lender to extend any credit contemplated by this Agreement is
subject initially to the fulfillment to Lender's satisfaction of all of the
following conditions:




SECTION 5.1

Documentation.  Lender shall have received, in form and substance satisfactory
to Lender, each of the following, duly executed:




(a)

This Executed Agreement;








--------------------------------------------------------------------------------



(b)

Form of Advance for the disbursement of each Advance;




(c)

Personal Guarantee of Borrower’s president for repayment of any and all funds
advanced by Lender;

(d)    Irrevocable Letter to Columbia Stock Transfer (transfer agent) to reserve
collateralized shares and deliver shares in the event Borrower defaults;




(e)

Officer’s certificate from the Borrower’s president certifying Borrower is
compliant with all the terms and conditions of the Agreement;




(f)

Borrower’s Board resolution authorizing Borrower to enter into this Agreement,
and affirming all related terms and conditions.




ARTICLE VI

COVENANTS




Borrower covenants that so long as Lender remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Lender under this Agreement remain
outstanding, and until payment in full of all obligations of Borrower subject
hereto, Borrower shall, unless Lender otherwise consents in writing:




SECTION 6.1

Punctual Payments.  Punctually pay all principal, interest, fees or other
liabilities due under any of the Loan Documents at the times and place and in
the manner specified therein, and immediately upon demand by Lender, the amount
by which the outstanding principal balance of any credit subject hereto at any
time exceeds any limitation on borrowings applicable thereto.




SECTION 6.2

Business Continuity.  Conduct Borrower's business in substantially the same
manner and locations as such business is now and has previously been conducted.




SECTION 6.3

Financial Statements.  Provide to Lender annually, all Borrower financial
statements.




SECTION 6.4

Compliance.  Preserve and maintain all licenses, permits, governmental
approvals, rights, privileges and franchises necessary for the conduct of
Borrower's business; and comply with the requirements of all laws, rules,
regulations and orders of any governmental authority applicable to Borrower
and/or Borrower's business.




ARTICLE VII

EVENTS OF DEFAULT








--------------------------------------------------------------------------------

The occurrence of any of the following shall constitute an "Event of Default"
under this Agreement:




SECTION 7.1

Failure to Pay.  Borrower shall fail to pay when due any principal, interest,
fees or other amounts payable under any of the Loan Documents (including,
without limitation, any Mandatory Over-Advance Prepayment).




SECTION 7.2

False Information.  Any financial statement or certificate furnished to Lender
in connection with, or any representation or warranty made or deemed made by
Borrower under this Agreement, shall prove to be incorrect, false or misleading
in any material respect when furnished, made, or deemed made.




SECTION 7.3

Other Breach of Agreement.  Any default in the performance of or compliance with
any obligation, agreement or other provision contained herein (other than those
specifically described as an "Event of Default" in this Agreement), and with
respect to any such default that by its nature can be cured, such default shall
continue for a period of thirty (30) days from its occurrence.




SECTION 7. 4

Dissolution or Liquidation.  The dissolution or liquidation of Borrower.




SECTION 7.5

Remedies.  Upon the occurrence of any Event of Default: (a) all principal and
accrued and unpaid interest outstanding under this Agreement, any term thereof
to the contrary notwithstanding, shall at Lender's option become immediately due
and payable (b) the obligation, if any, of Lender to extend any further credit
under the Agreement shall immediately cease and terminate; and (c) Lender shall
have all rights, powers and remedies available accorded by law, including
without limitation the right to resort to any or all security for any credit
subject hereto and to exercise any or all of the rights of a collateral assignee
or secured party pursuant to applicable law.  All rights, powers and remedies of
Lender may be exercised at any time by Lender and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.




ARTICLE VIII

MISCELLANEOUS




SECTION 8.1

No Waiver.  No delay, failure or discontinuance of Lender in exercising any
right, power or remedy under this Agreement shall affect or operate as a waiver
of such right, power or remedy; nor shall any single or partial exercise of any
such right, power or remedy preclude, waive or otherwise affect any other or
further exercise thereof or the exercise of any other right, power or remedy.
 Any waiver, permit, consent or approval of





--------------------------------------------------------------------------------

any kind by Lender of any breach of or default under this Agreement must be in
writing and shall be effective only to the extent set forth in such writing.




SECTION 8.2

Notices.  All notices, requests and demands which any party is required or may
desire to give to any other party under any provision of this Agreement must be
in writing delivered to the address set forth at each such party's signature
below or such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by email or
facsimile, upon receipt.




SECTION 8.3

Costs, Expenses and Attorneys' Fees.  Borrower shall pay to Lender immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including, reasonable attorneys' fees, expended or incurred by Lender
in connection with (a) the enforcement of Lender's rights and/or the collection
of any amounts which become due to Lender under this Agreement, and (b) the
prosecution or defense of any action in any way related to this Agreement,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Lender or any other Person) relating to
Borrower.




SECTION 8.4

Amendment.  This Agreement may be amended or modified only in writing signed by
each party hereto.




SECTION 8.5

Severability of Provisions.  If any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.




SECTION 8.6

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same Agreement.




SECTION 8.7

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia.




SECTION 8.8

Savings Clause.  It is the intention of the parties to comply strictly with
applicable usury laws.  Accordingly, notwithstanding any provision to the
contrary in this Agreement, in no event shall this Agreement require the payment
or permit the payment,





--------------------------------------------------------------------------------

taking, reserving, receiving, collection or charging of any sums constituting
interest under applicable laws that exceed the maximum amount permitted by such
laws, as the same may be amended or modified from time to time (the "Maximum
Rate").  If any such excess interest is called for, contracted for, charged,
taken, reserved or received in connection with this Agreement, or in any
communication by Lender or any other Person to Borrower or any other Person, or
in the event that all or part of the principal or interest hereof or thereof
shall be prepaid or accelerated, so that under any of such circumstances or
under any other circumstance whatsoever the amount of interest contracted for,
charged, taken, reserved or received on the amount of principal actually
outstanding from time to time under the Loan Documents shall exceed the Maximum
Rate, then in such event it is agreed that:  (a) the provisions of this Section
shall govern and control; (b) neither Borrower nor any other Person now or
hereafter liable for the payment of any of this Agreement shall be obligated to
pay the amount of such interest to the extent it is in excess of the Maximum
Rate; (c) any such excess interest which is or has been received by Lender,
notwithstanding this Section, shall be credited against the then unpaid
principal balance hereof or thereof, refunded to Borrower; and (d) the
provisions of each of this Agreement, and any other communication to Borrower,
shall immediately be deemed reformed and such excess interest reduced, without
the necessity of executing any other document, to the Maximum Rate.  The right
to accelerate the maturity of this Agreement does not include the right to
accelerate, collect or charge unearned interest, but only such interest that has
otherwise accrued as of the date of acceleration.  Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved or received in connection with this Agreement which are made for
the purpose of determining whether such rate exceeds the Maximum Rate shall be
made to the extent permitted by applicable laws by amortizing, prorating,
allocating and spreading during the period of the full term of this Agreement,
including all prior and subsequent renewals and extensions hereof or thereof,
all interest at any time contracted for, charged, taken, reserved or received by
Lender.










**Signatures on following page**







{Remainder of this page intentionally left blank}





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.







BORROWER:

Ironclad Encryption Corporation




By:

     /s/ JD McGraw            

JD McGraw

President / CEO

777 South Post Oak Lane, Suite 1700

Houston, TX 77056



(redacted)








LENDER:

Layer 3 Communications




By:

_____/s/ Josh Bailey_______________

Josh Bailey

CO-President / COO

1670 Oakbrook Drive, Suite 900

Norcross, GA 30093

(redacted)

(redacted)





--------------------------------------------------------------------------------

Exhibit A

Form of Advance Request

Pursuant to Credit Agreement dated February 1, 2018

Between

Layer 3 Communication and IronClad Encryption Corporation




Date: ________________




Josh Bailey

Layer 3 Communication

1670 Oakbrook Drive, Suite 365

Norcross, GA 30093




Re:  Advance Request #_____




Dear Mr. Bailey,




This is to inform you that as of today, IronClad Encryption Corporation, a
Delaware corporation (the “Borrower”), hereby elects to exercise its right
pursuant to the Credit Agreement to draw an Advance.




Amount of Advance:  $________________




Borrower acknowledges all terms and conditions in the Credit Agreement, and
understands that: (i) a loan transaction fee of two percent (2%) will be
immediately assessed and withdrawn from the proceeds of the Advance, (ii) annual
interest in the amount of eight and one half percent (8.5%) will begin accruing
as soon as the Advance is funded, (iii) payment of interest will be due no later
than March 1, ______, and (iv) principle and any unpaid interest will be due no
later than March 1, 2020.  Borrower also acknowledges that this Advance is
secured by a designated amount of its common stock (IRNC), and that repayment of
this Advance is personally guaranteed by the Borrower’s president.




Wire Instructions:

Bank: BBVA Compass

ABA Routing Number: 113010547




IronClad Encryption Corporation




By:  _________________________

Name:  _______________________

Its:  _________________________



